DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of December 23, 2019.  Claims 1-17 are presented for examination, with Claims 1, 13, and 14 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2029 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,955,551 (“Spero”).
	Regarding Claim 1, Spero discloses a light bulb (Fig. 1; details in Fig. 22; col. 24, line 51 to col. 25, line 9; col. 67, line 40 to col. 68, line 8) comprising: 
	a) a first internal circuit (lower 456 + lower 457 in Fig. 22; col. 67, line 40 to col. 68, line 8) that is configured to generate, from received external line power (1 in Fig. 1; 451 in Fig. 22), a first illumination above a first brightness value (controllers 454 + 455 control brightness levels based in part on outputs from sensors 453 in Fig. 22; col. 67, line 40 to col. 68, line 8; col. 23, lines 29-32); 
	b) an internal charge storage element that is configured to store electrical energy from the external line power (col. 68, lines 3-8); and 
	c) a second internal circuit (higher 456 + higher 457 + 454 + 453 in Fig. 22; col. 67, line 40 to col. 68, line 8) that comprises: 
	(i) an ambient brightness sensor (in sensor pack 453 in Fig. 22; col. 68, lines 44-49); and 
	(ii) a motion sensor (in sensor pack 453 in Fig. 22; col. 68, lines 44-49);	
	and wherein the second internal circuit is configured to generate, from the stored electrical energy, a second illumination below the first brightness value according to received signals from both the ambient brightness sensor and the motion sensor (controllers 454 + 455 control brightness levels based in part on outputs from sensors 453 in Fig. 22; col. 67, line 40 to col. 68, line 8; col. 23, lines 29-32).

	Regarding Claim 2, Spero further discloses a plurality of light emitters for providing illumination (LEDs 457 in Fig. 22; col. 67, line 48 to col. 68, line 8).

	Regarding Claim 3, Spero further discloses wherein the second internal circuit uses one or more light emitters that are also used for the first illumination of the first internal circuit (LEDs 457 in Fig. 22; col. 67, line 48 to col. 68, line 8).

	Regarding Claim 4, Spero further discloses wherein the plurality of light emitters are light-emitting diodes (LEDs 457 in Fig. 22; col. 67, line 48 to col. 68, line 8).

	Regarding Claim 6, Spero further discloses wherein the charge storage element is a rechargeable battery (col. 68, lines 3-8).

	Regarding Claim 7, Spero further discloses wherein the charge storage element is a capacitor (col. 68, lines 3-8).

	Regarding Claim 9, Spero further discloses wherein the first illumination is generated from a first light source and the second illumination is generated from a different light source within the light bulb (lower and higher 457 in Fig. 22; col. 67, line 48 to col. 68, line 8).

	Regarding Claim 12, Spero further discloses a timer that de-energizes the second illumination after a predefined period (col. 26, lines 20-23; as broadly claimed).

	Regarding Claim 14, Spero discloses a method for illumination (Fig. 1; details in Fig. 22; col. 24, line 51 to col. 25, line 9; col. 67, line 40 to col. 68, line 8) comprising: 
	a) receiving external line power (1 in Fig. 1; 451 in Fig. 22) and generating a first illumination from a light bulb above a first brightness value (controllers 454 + 455 control brightness levels based in part on outputs from sensors 453 in Fig. 22; col. 67, line 40 to col. 68, line 8; col. 23, lines 29-32); 
	b) storing, within the light bulb, electrical energy from external line power (col. 68, lines 3-8); 
	c) responding to loss of the external line power by drawing from the internally stored electrical energy (col. 68, lines 3-8), and: 
	(i) providing a low ambient brightness signal within the bulb according to brightness sensing (using sensor pack 453 in Fig. 22; col. 68, lines 44-49); 
	(ii) providing a motion signal within the bulb for sensed motion within a predefined zone (using sensor pack 453 in Fig. 22; col. 68, lines 44-49); and 
	(iii) generating, from within the light bulb, a second illumination below the first brightness value according to the provided low ambient brightness signal and motion signal (controllers 454 + 455 control brightness levels based in part on outputs from sensors 453 in Fig. 22; col. 67, line 40 to col. 68, line 8; col. 23, lines 29-32).

	Regarding Claim 15, Spero further discloses wherein generating the first illumination comprises energizing an array of light sources (LEDs 457 in Fig. 22; col. 67, line 48 to col. 68, line 8).

	Regarding Claim 16, Spero further discloses wherein generating the second illumination comprises energizing a partial subset of the array of light sources (LEDs 457 in Fig. 22; col. 67, line 48 to col. 68, line 8).

	Regarding Claim 17, Spero further discloses wherein storing electrical energy comprises charging a battery within the light bulb (col. 68, lines 3-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,955,551 (“Spero”).
	Regarding Claim 8, although Spero discloses controlling first and second illuminations to emit a wide variety of brightness and spectral bandwidths (col. 29, line 65 to col. 30, line 39; col. 67, line 60 to col. 68, line 3, for example), Spero fails to specifically disclose wherein the first brightness value exceeds 375 lumens and the second illumination is below 60 lumens.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the light bulb as disclosed by Spero so that the emitted first brightness value exceeds 375 lumens and the second illumination is below 60 lumens, as a matter of design choice absent unexpected results. 

	Regarding Claim 10, although Spero discloses controlling first and second illuminations to emit a wide variety of brightness and spectral bandwidths (col. 29, line 65 to col. 30, line 39; col. 67, line 60 to col. 68, line 3, for example), Spero fails to specifically disclose wherein the spectral bandwidth of the first illumination is larger than the spectral bandwidth of the second illumination.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the light bulb as disclosed by Spero so that the emitted spectral bandwidth of the first illumination is larger than the spectral bandwidth of the second illumination, as a matter of design choice absent unexpected results. 

	Regarding Claim 10, although Spero discloses controlling first and second illuminations to emit a wide variety of brightness and spectral bandwidths (col. 29, line 65 to col. 30, line 39; col. 67, line 60 to col. 68, line 3, for example), Spero fails to specifically disclose wherein the first illumination is substantially white light over the visible spectrum between 400 and 740 nm and the second illumination is substantially red light between 600 and 740 nm.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the light bulb as disclosed by Spero so that the emitted first illumination is substantially white light over the visible spectrum between 400 and 740 nm and the second illumination is substantially red light between 600 and 740 nm, as a matter of design choice absent unexpected results.


	Regarding Claim 13, Spero discloses a light bulb (Fig. 1; details in Fig. 22; col. 24, line 51 to col. 25, line 9; col. 67, line 40 to col. 68, line 8) that is configured to emit light at a first brightness level (controllers 454 + 455 control brightness levels based in part on outputs from sensors 453 in Fig. 22; col. 67, line 40 to col. 68, line 8; col. 23, lines 29-32) and to store electrical energy in an internal storage element when external power is switched on (col. 68, lines 3-8), and further configured, after external power is switched off, to draw electrical energy from the internal storage element (col. 68, lines 3-8) and to sense ambient light and motion within a predefined surrounding zone (using sensor pack 453 in Fig. 22; col. 68, lines 44-49), and further configured to respond to sensed darkness and to detected motion by emitting light, for a predetermined time period, at a second brightness level (controllers 454 + 455 control brightness levels based in part on outputs from sensors 453 in Fig. 22; col. 67, line 40 to col. 68, line 8; col. 23, lines 29-32).
	Although Spero discloses controlling first and second illuminations to emit a wide variety of brightness and spectral bandwidths (col. 29, line 65 to col. 30, line 39; col. 67, line 60 to col. 68, line 3, for example), Spero fails to specifically disclose emitting light at a first brightness level above 325 lumens and at a second brightness level below 200 lumens.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the light bulb as disclosed by Spero so that the emitted light is at a first brightness level above 325 lumens and is at a second brightness level below 200 lumens, as a matter of design choice absent unexpected results.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,955,551 (“Spero”) in view of U.S. Patent Publication No. 2019/0072250 (“Huggins”).
	Regarding Claim 5, Spero fails to specifically disclose a control logic circuit that is configured to switch between the first and second circuits according to external line power.
	However, Huggins, in the same field of endeavor teaches a control logic circuit that is configured to switch between the first and second circuits according to external line power (Fig. 4; [0003], line 6 to [0004], line 9; Fig. 5).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have used the light bulb as disclosed by Spero with the control logic circuit as taught by Huggins, in order to provide for emergency light bulbs responsive to a determination of a loss or availability of power, as evidenced by Huggins ([0002]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 10, 104,742 (“Halliwell”) relates to a LED lamp with configurable light qualities.
	U.S. Patent Publication No. 10,004,122 (“Li”) relates to a solid-state circadian rhythm lamp.
	U.S. Patent Publication No. 2014/0097758 (“Recker”) relates to a wireless lighting device with charging port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844  

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844